        Case 1:20-cv-03156-SAB     ECF No. 36   filed 08/25/21   PageID.250 Page 1 of 2



 1                                                                           FILED IN THE
                                                                         U.S. DISTRICT COURT
 2                                                                 EASTERN DISTRICT OF WASHINGTON



 3                                                                 Aug 25, 2021
                                                                        SEAN F. MCAVOY, CLERK
 4
 5                             UNITED STATES DISTRICT COURT
 6                       EASTERN DISTRICT OF WASHINGTON
 7
 8 CONFEDERATED TRIBES AND
 9 BANDS OF THE YAKAMA NATION,                      No. 1:20-CV-03156-SAB
10                Plaintiff,
11                v.                                ORDER DENYING
12 CITY OF YAKIMA, a municipal                      PLAINTIFF’S MOTION FOR
13 corporation; OFFICEMAX, INC., an Ohio            RECONSIDERATION
14 corporation,
15                Defendants.
16
17         Before the Court is Plaintiff Confederated Tribes and Bands of the Yakama
18 Nation’s Motion for Reconsideration Re: Order Granting Continuance, ECF No.
19 29. The Court heard oral argument on August 24, 2021 by videoconference. David
20 Askman, Anthony Aronica, Michael Frandina, Thomas Zeilman, and Shona
21 Voelckers appeared on behalf of Plaintiff. Spencer Gheen appeared on behalf of
22 Defendant City of Yakima.
23         During the hearing, the Court found that Plaintiff would not be unduly
24 prejudiced by a three-month trial continuance. Given the need for completion of
25 discovery and development of expert reports, the Court finds that good cause still
26 exists to continue the trial date to June 27, 2022. Consequently, the Court’s
27 amended Jury Trial Scheduling Order, ECF No. 28, remains binding in this matter.
28 //
     ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION *1
      Case 1:20-cv-03156-SAB    ECF No. 36    filed 08/25/21   PageID.251 Page 2 of 2



 1        Accordingly, it is HEREBY ORDERED:
 2        1.    Plaintiff’s Motion for Reconsideration, ECF No. 29, is denied.
 3        IT IS SO ORDERED. The District Court Executive is hereby directed to
 4 file this Order and provide copies to counsel.
 5        DATED this 25th day of August 2021.
 6
 7
 8
 9
10
                                               Stanley A. Bastian
11                                     Chief United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION *2
